Case 2:17-cv-13516-AC-MKM ECF No. 54 filed 03/22/19         PageID.837      Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

BRITE FINANCIAL SERVICES, LLC,
GERALD D. GRAYS, and                                     Case No. 17-13516
DALE L. RILEY,
     Plaintiffs,
                                                         HON. AVERN COHN
v.

BOBBY’S TOWING SERVICES, LLC et al.
     Defendants.
___________________________________/


                    ORDER MOOTING MOTIONS (DOCS. 11, 34)

      Plaintiffs have filed a Third Amended Complaint. (Doc. 52). Because

Defendants’ Motion for Summary Judgment (Doc. 11) and Defendants’ Motion to

Dismiss (Doc. 34) do not relate to the Third Amended Complaint, these motions are

MOOT.



SO ORDERED


                                              S/Avern cOhn
                                               AVERN COHN
                                              UNITED STATES DISTRICT JUDGE

Dated: 3/22/2019
Detroit, Michigan
